Citation Nr: 0523409	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-28 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased (compensable) rating for 
otitis media of the left ear.  

2.	Entitlement to service connection for gout.  

3.	Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1995 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied a compensable rating for 
service-connected left ear otitis media.  Additional issues 
were appealed as well, but these matters have been 
adjudicated by the Board.  

The veteran testified at a hearing at the RO before a member 
of the Board in November 2002.  

The case was remanded by the Board in June 1999, July 2000, 
March 2003 and August 2004.  At the time of the Board's last 
remand, additional issues relating to service connection for 
bilateral hearing loss and gout were found to be before the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Otitis media of the left ear is not currently shown to be 
symptomatic.  

2.	Gout was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for otitis media of 
the left ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2002).  

2.	Gout was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in May 2001, July 2003, and November 
2004 the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case, which 
occurred in 1995.  However, after VCAA-compliant notice was 
sent, the claims were readjudicated without "taint" from 
prior adjudications.  Thus, to decide the appeal now would 
not be prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005)

Increased Rating for Otitis Media

Service connection for otitis media was granted by the RO in 
a 1946 rating decision.  The noncompensable evaluation has 
remained in effect for many years.  It is noted that during 
the pendency of this appeal, the regulatory criteria utilized 
to evaluate this disorder were revised.  In such cases, the 
old law is applied prior to the effective date of the new, 
after which, the new law is applied.  VAOPGCPREC 7-2003, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 f.3rd 1327 (Fed. Cir. 2003).  

An examination was conducted by VA in January 1995.  At that 
time, examination of the auricle, external ear canal, 
tympanic membrane, tympanum and mastoid was normal.  There 
was no active ear disease present.  The impression was mild 
to severe sensorineural hearing loss.  

An examination was conducted by VA in October 2000.  At that 
time, examination of the ears found the auricles to be normal 
in size, shape and firm.  The ear canal revealed no edema, 
scaling or discharge, the tympanic membranes were noted to be 
clear, with normal landmarks.  There was no evidence of 
infection of fluid.  The masseter revealed no evidence of a 
cholesteatoma, discharge or tenderness.  An audiogram 
performed in September 2000 showed sensorineural hearing loss 
bilaterally.  The examiner rendered an opinion that the 
hearing loss had no relationship to any ear infection that 
the veteran had while in service.  

An examination was conducted by VA in June 2001.  The 
examiner rendered an opinion that the veteran's hearing loss 
was not likely to be related to his service connected otitis 
media.  

The veteran testified at a hearing on appeal in November 
2002.  At that time, he related that he had had numerous ear 
infections since his discharge from service.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Prior to 1999, chronic suppurative otitis media was rated as 
10 percent disabling during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a, Code 6200 (1996).

Subsequent to 1999, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma is rated as 10 percent 
disabling during suppuration, or with aural polyps.  Hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of skull will 
be separately evaluated.  38 C.F.R. § 4.87, Code 6200 (2004).  

The veteran's left ear has been evaluated on several 
occasions in the past several years.  At no time has his 
otitis media been shown to be symptomatic.  Suppuration or 
polyps have not been demonstrated.  While the veteran has 
been shown to have hearing loss, medical opinions have been 
rendered that this is not related to his service-connected 
otitis.  As such, the criteria for a compensable evaluation 
have not been met and an increased rating is not warranted.  



Service Connection

The veteran is seeking service connection for gout.  Review 
of the service medical records finds no complaint or 
manifestation of this disorder.  VA outpatient treatment 
records dated in 1995 show a medical history of gout, but no 
active disease.  On examination of the veteran's feet by VA 
in February 1995, there was no mention of gout and on 
examination by VA in January 2001, no evidence of gout was 
found.  It was noted that the veteran had had a history of 
gout, but no evidence of the disease was found.  Medical 
records dated in 2002 and 2003 have been submitted from the 
veteran's private podiatrist, who included gout of the right 
ankle as one of the disorders for which he treated the 
veteran.  Later records showed the veteran's right ankle 
disorder as ankle capsulitis.  No relationship between this 
episode of gout and service was reported.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran seeks service connection for gout.  There is no 
evidence that gout is related to any incident in service.  In 
fact, when evaluated in 2001 the disease was not found.  It 
was incidentally noted by the veteran's podiatrist in 2002, 
but later records referred to the reason for the symptoms as 
capsulitis.  As there is no evidence that the veteran has 
gout that is related in any way to his period of active duty, 
service connection is not warranted.  


ORDER

A compensable rating for otitis media of the left ear is 
denied.  

Service connection for gout is denied.  


REMAND

The veteran has recently appealed the issue of service 
connection for bilateral hearing loss.  Review of the record 
shows that he has sensorineural hearing loss that, according 
to VA examiners, is not related to his service-connected 
otitis media.  One of those examiners, however, noted the 
veteran's history of noise exposure during service and 
indicated that there could be a relationship between that 
noise exposure and the later development of sensorineural 
hearing loss.  He stopped short of actually rendering an 
opinion that a relationship exists.  It is believed that a 
medical opinion is necessary prior to final appellate 
consideration.  

In view of the foregoing, the issue is remanded for the 
following:

1.  The RO should arrange for the veteran to 
undergo audiometric and ear, nose, and throat 
evaluations.  The examiner should render an 
opinion regarding whether it is at least as 
likely as not (probability of 50 percent or 
greater) that the veteran's bilateral hearing 
loss is related to noise exposure that the 
veteran had while on active duty in World War 
II.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


